DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Election/Restrictions
Applicant’s election without traverse of Group I, claims 1-5, 21-22 in the reply filed on 12/15/2021 is acknowledged. Claims 6-20, 23 are withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected invention, there being no allowable generic or linking claim. Election was made without traverse in the reply filed on 12/15/2021.
Specification
Applicant is reminded of the proper language and format for an abstract of the disclosure.
The abstract should be in narrative form and generally limited to a single paragraph on a separate sheet within the range of 50 to 150 words.  It is important that the abstract not exceed 150 words in length since the space provided for the abstract on the computer tape used by the printer is limited.  The form and legal phraseology often used in patent claims, such as "means" and "said," should be avoided.  The abstract should describe the disclosure sufficiently to assist readers in deciding whether there is a need for consulting the full patent text for details.

The language should be clear and concise and should not repeat information given in the title.  It should avoid using phrases which can be implied, such as, "The disclosure concerns," "The disclosure defined by this invention," "The disclosure describes," etc.

The abstract of the disclosure is objected to because it contains more than 150 words.  Correction is required.  See MPEP § 608.01(b).
The disclosure is objected to because of the following informalities: the reference to claims should be avoided in disclosure, because the claims may be changed during the prosecution of the case.   
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(B)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:

The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention. 

Claim 22 rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.
Claim 22 recites “the molded article is for reflow soldering”. It is unclear if the article is used as solder paste or contact pads. A composition for reflow soldering can function as a solder paste. An article for reflow soldering can function as a contact pad. For purposes of expediting prosecution, the claim is interpreted as the article functions as contact pads.
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Uchida et al (US 5,357,014).
Uchida teaches a syndiotactic polystyrene in which the weight average molecular weight is 389000, the weight average molecular weight/number average molecular weight is 2.64, and the syndiotacticity is 97% (preparation example 1). 
The specification of the present application indicates that a styrene-based resin having a syndiotactic structure and exhibiting excellent reflow heat resistance can be obtained by reducing the proportion of a low-melting-point component as a result of setting “the proportion of the amount of absorbed heat obtained at the range of 175-260°C when the total amount of absorbed heat is 100%” to less than 30%, and the low-melting-point component is a component in which the tacticity as determined in the racemic pentad is equal to or lower than 90 mol%, and is a component in which the weight average molecular weight is equal to or less than 20000. Therefore, the following deliberation was carried out with the understanding that the proportion of the amount of absorbed heat would be less than 30% in the above mentioned specific temperature range insofar as a component in which tacticity as determined in the racemic pentad is greater than 90 mol% and the weight average molecular weight is equal to or less than 20000 is not contained as much as possible. Therefore, the polystyrene of Uchida would inherently possess the claimed properties.
Claim(s) 1-5 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Yabunouchi et al (US 6,825,294).
Yabunouchi teaches a syndiotactic polystyrene produced by the same catalyst composition as the present application (example 1). The catalyst comprises triphenylmethanol as a reaction ingredients, triphenylmethane will be derived from the catalyst in the polymerization process. The amount of octahydrofluorenyltitanium trimethoxide is 3.38 micro molar per 1 mol of monomer [(250/1000/1000)x0.12x1.25/25.45=1.47x10-6 mol of octahydrofluorenyltitanium trimethoxide, 50x0.909/104.15=0.436 mol of styrene ], the amount of component C is 2x10-5 mol (0.1x0.2/1000), the amount of triisobutylaluminium is 3.73x10-5 mol (2/1000 x 0.38x1.25/25.45 ), the amount of methylaluminoxane is 7.37x10-5 mol (1.43/1000 x1.05x1.25/25.45). The amount of each catalyst components meet the range as disclosed in the instant application, see PGPub paragraphs 0111-0116 and 0131. Therefore, the polystyrene of Yabunouchi before washing step reads on the polystyrene of claims 1-5. It is the examiner’s position that the polystyrene after washing also reads on the polystyrene of claims 1-5 because the components in catalyst composition are not soluble in methanol and will stay behind. The methanol is helpful for removing styrene monomer residual. The claimed properties would be inherent to the polystyrene of Yabunouchi because the reference teaches all of the claimed ingredients, amounts, and same process of making. 
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1.	Determining the scope and contents of the prior art.
2.	Ascertaining the differences between the prior art and the claims at issue.
3.	Resolving the level of ordinary skill in the pertinent art.
4.	Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claims 21-22 is/are rejected under 35 U.S.C. 103 as being unpatentable over Yabunouchi et al (US 6,825,294) in view of Funaki et al (US 5,093,758).
Yabunouchi teaches the limitation of claim 1, as discussed above.
Yabunouchi does not teach a molded article like claimed.
However, Funaki teaches syndiotactic polystyrene can be molded into a film as an electrical insulating material (1:45). Therefore, it would have been obvious to one of ordinary skill in the art at the time the invention was made to mold the polystyrene into a film because it is recognized in the art such a polymer is suitable for that application. Additionally, an electrical insulting film can be used for reflow soldering as a contact pad.



Any inquiry concerning this communication or earlier communications from the examiner should be directed to WENWEN CAI whose telephone number is (571)270-3590.  The examiner can normally be reached on M-F 9am-6pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.  
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ling-Siu Choi can be reached on (571)272-1098.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/WENWEN CAI/
Primary Examiner, Art Unit 1763